 In the Matter Of INLAND CONTAINER CORPORATIONandPAPERWORKERS ORGANIZING COMMITTEE, C. I. O.Case No. 9-R-1988.-Decided March113,1946Messrs.Kurt F. PantzerandBartley Fleming,of Indianapolis,Ind., andGeorge Ladd,of Middletown, Ohio, for the Company.Mr. Julius Holzberg,of Cincinnati, Ohio, for the C. I. O.Messrs. S. A. Stephens,of Toledo, Ohio, andWilliam Preusch,ofMiddletown, Ohio, for the A. F. of L.Mr. S. Roy Remar,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Paper Workers Organizing Com-mittee, C. I. 0., herein called the C. I. 0., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Inland Container Corporation, Middletown, Ohio, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before James A. Shaw,Trial Examiner.The hearing was held at Middletown, Ohio, onJanuary 24, 1946.The Company, the C. I. 0., and Local 317, Inter-national Brotherhood of Pulp, Sulphite and Paper Mill Workers,A. F. of L., herein called the A. F. of L., appeared and participated.All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.The TrialExaminer reserved for the Board motions to dismiss filed by theCompany and the Intervenor.The motions are denied for reasonshereinafter stated.Upon the entire record in the case, the Board makes the following :66 N. L.R. B., No. 83.607 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESSOF THE COMPANYInland Container Corporationis an Indianacorporation, engagedin the business of manufacturingand sellingpaper boardcontainers.It has five plants located in Indianapolis, Indiana; Milwaukee, Wis-consin;Detroit,Michigan; Evansville, Indiana; and Middletown,Ohio.The Middletown plant is the only one involved in this pro-ceeding.The principal raw materials used by the Company aresulphate, kraft, liner board, chestnut corrugating materials, silicate,and starch.During the past year,raw materialspurchased by theCompany were valued at inexcessof $1,000,000, 90 percent of whichcame from points outside the State in which the Company's fiveplants are located.For the same period, thevalueof the Company'sfinished productswas in excessof $1,000,000, approximately 12percent of which was shipped to points outside the States in whichthe plants are located.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDPaper Workers Organizing Committee is a labor organization,affiliated with the Congress of Industrial Organizations, admittingto membership employees of the Company.Local 317, International Brotherhood of Pulp, Sulphite and PaperMillWorkers is a labor organization, affiliated with the AmericanFederation of Labor, admitting to membership employees of theCompany.III.THE QUESTION CONCERNINGREPRESENTATIONThe- Company has refused to grant recognition to the C. I. O.as the exclusive bargaining representative of its production andmaintenance employees until the C. I. O. has been certified by theBoard in an appropriate unit.On October 21, 1944, the Company and the A. F. of L. enteredinto a written contract which provided that it was to be automaticallyrenewed on December 14, 1945, in the absence of notice by eitherparty at least 30 days prior thereto of a desire to terminate theagreement.On October 27, 1945, the C. I. O. notified the Companythat it represented a majority of its employees, and on November 6,1945, filed its petition herein.The Company and the A. F. of L.contend that their contract constitutes a bar to this proceeding. Inas- INLAND CONTAINER CORPORATION609much as the Company received notice of the C. I. O.'s representationclaim before the automatic renewal date of the contract, we find thatsuch contract does not operate as a bar to a present determination ofrepresentatives.'A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. I. O. represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial accord with the agreement of the parties,that all production and maintenance employees at the Company'sMiddletown, Ohio, plant and warehouse excluding office and clericalemployees, the foreman, assistant foreman, and all or any other super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations1Matter of E I. duPont de Nemours &Co , 64 N L R B 1517The Field Examiner reported that the C.I.0 submitted 159 cards bearing the namesof 108 employees,listed on the Company'spay rollThere are approximately 270employees in the appropriate unit.The A.F of L.claims an interest in the proceedingby virtue of its contract.The Company excepts to the Trial Examiner's denial of its application for subpoenaducestecumseeking the production of union books,records, bank accounts,correspond-ence, contracts,membership cards and membership lists of the C. I. O. and the A F. of L.As a basis for its application the Company set forth that it sought to establish theidentity and authority of the Unions,and the type and composition of the appropriatebargaining unitThe Company contends that the denial of the application is a violationof the due process clause of the Constitution of the United States.We find no meritin this contentionThe documents sought by the Company are irrelevant and imma-terial to the issues involved herein.The ruling of the Trial Examiner is herebyaffirmed.080572---46-40 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Inland ContainerCorporation, Middletown, Ohio, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Ninth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether they desire to be representedby Paper Workers Organizing Committee, affiliated with the Congressof Industrial Organizations, or by International Brotherhood of Pulp,Sulphite and Paper Mill Workers, Local 317, affiliated with theAmerican Federation of Labor, for the purposes of collective bargain-ing, or by neither.